Citation Nr: 0424450	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 70 percent for an 
anxiety disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from December 1953 to December 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claims for a rating higher than 
70 percent for an anxiety disorder and for a TDIU.  He filed 
a timely appeal.  38 C.F.R. § 20.200 (2003).  The case 
subsequently was transferred to the VARO in St. Petersburg, 
Florida, and that office forwarded the appeal to the Board.

In September 2002, the Board, itself, undertook additional 
development of the case pursuant to 38 C.F.R. 
§19.9(a)(2)(2002).  However, in May 2003, the United States 
Court of Appeals for the Federal Circuit determined that 38 
C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. § 
7104(a).  See, Disabled American Veterans, et al. (DAV) v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  So in June 2003, the Board remanded the case to the 
RO so that it could first consider any additional evidence 
the Board had obtained, and readjudicate the claim.  The 
Board also instructed the RO to ensure that any notification 
and development action required by the Veterans Claims 
Assistance Act (VCAA) was completed.  In June 2004, the RO 
continued its denial of the claims and returned the case to 
the Board for further appellate review.


FINDING OF FACT

The veteran's anxiety disorder has not caused total social 
and occupational impairment, and is not of such a degree that 
he is unable to obtain or retain gainful employment.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 70 
percent for an anxiety disorder.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.126, 4.130, Diagnostic Code 9400 (2003).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. § 5107 
(West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

As mentioned previously, in June 2003, the Board remanded 
this case to the RO, in part to ensure compliance with the 
VCAA and implementing regulations.  Thereafter, the veteran 
was provided VCAA notice in September 2003, obviously after 
the RO's initial 2000 decision.  Later that month, he 
responded and stated that he had no additional evidence to 
provide.  

Because the VCAA was enacted during the pendency of this 
appeal, compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of the RO's 
initial decision.  But in Pelegrini II, the Court stated it 
was (1) "neither explicitly nor implicitly requiring the 
voiding or nullification of any AOJ [agency of original 
jurisdiction] action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  Id. 
at *28; see also VAOPGCPREC 7-2004 (July 6, 2004).  The Court 
further stated that in order to comply with the veteran's 
right to appellate review under 38 C.F.R. §7194(a), a remand 
may require readjudication of the claim by the AOJ once 
complying notice is given, unless AOJ adjudication is waived 
by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  But since in this particular 
case, the veteran was given a chance on remand to submit 
further evidence and he stated he had no additional evidence 
to provide, the Board finds that satisfactory measures have 
been taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the September 2003 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of September 2003, the 
veteran was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's most recent VA 
outpatient treatment (VAOPT) records - those records not 
already on file since the last rating action.  The RO also 
obtained VA psychological examinations in January 2000, 
February 2002, and May 2004.  Private medical records from 
the Lahey Clinic were also submitted.  In addition, the Board 
asked Dr. Torchin, who had provided a statement indicating 
the veteran was unable to work, to clarify and provide the 
bases for his opinion.  Unfortunately, the physician did not 
respond.  In September 2003, the veteran stated he did not 
have any additional evidence to provide.  Furthermore, he 
also declined his opportunity for a hearing to provide oral 
testimony in support of the claims.  38 C.F.R. § 20.700(a) 
(2003).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.

Factual Background

During service with the U.S. Coast Guard, the veteran was 
diagnosed with an anxiety disorder, and he became service-
connected for this condition in 1958.  He was initially 
assigned a 10 percent rating.  

In April 1969, the RO increased the veteran's rating from 10 
to 50 percent effective May 1968.

An October 1976 Social Security Administration decision, 
indicates the veteran retired on disability from the U.S. 
Post Office in August 1974 - apparently following a back 
injury in 1972.  The Administrative Law Judge (ALJ) found 
that he met the criteria for disability based, in part, on 
the testimony of a vocational expert who testified that the 
veteran's back condition was not so severely limiting as to 
preclude light to sedentary jobs, but his severe psychiatric 
condition made him unemployable.  

Several years later, the veteran appealed a rating action, 
which continued his evaluation at 50 percent, and in August 
1982, he testified before a Board panel.  He stated that he 
last worked in February 1972 as a letter carrier for the U.S. 
Post Office (see transcript of the hearing, pg. 2).  He 
testified that he retired on disability due to a "bad disc" 
in his back (pg. 3).  He also said that his nervous condition 
worsened as a result (pg. 3).  He also testified he had not 
sought any sort of employment since leaving the Post Office 
(pg. 8).

In October 1982, the RO increased the veteran's rating from 
50 to 70 percent.

Information received from the Department of the Bureau of 
Prisons indicates the veteran was incarcerated from June 1993 
to June 1995 on felony charges.  However, despite being 
incarcerated, he continued to receive benefits at a 
70 percent rating for his anxiety disorder - an overpayment 
of approximately $17,929.67.  In October 1999, the RO 
proposed to adjust his payment of benefits based on this.  In 
response, he requested a waiver of his indebtedness.  In 
September 2000, the waiver was granted because he showed 
extreme financial hardship.

In October 1999, the veteran filed the present claims for an 
increased rating for his service-connected anxiety disorder, 
and a TDIU.  In support of his TDIU claim, the veteran stated 
he had not had a full time job in over 20 years - since 
working at the Post Office.  

The record contains two handwritten letters on VA letterhead 
dated in February 2000 and July 2000, that state the veteran 
was unable to work.  While the signature on the February 2000 
letter is illegible, the handwriting is similar to the July 
2000 letter signed by Dr. Torchin.

A report of a March 2000 psychological examination indicates 
the veteran complained of symptoms of panic and anxiety, 
especially after his wife divorced him.  He stated that he 
had diabetes, high blood pressure, high cholesterol and two 
deteriorated discs in his back.  He described having symptoms 
of panic attacks and difficulty sleeping. 

The examiner's objective clinical observations of the 
veteran's mental status were as follows:

The veteran was oriented x3.  His intelligence is 
estimated at above average to superior.  His 
insight was limited.  His judgment has been 
limited by excessive worry.  His self-esteem is 
low, and he is discouraged about his prospects in 
life.  He does not show hallucinations or other 
psychotic symptoms, he does not show suicidal or 
homicidal ideation.

On Axis I, the diagnoses were panic disorder with 
agoraphobia, generalized anxiety disorder, and dysthymic 
disorder.  On Axis V, the veteran's Global Assessment of 
Functioning (GAF) score was 50.

VAOPT records from October 1999 through January 2002, 
indicate continued treatment for psychiatric disorders.  In 
July 2000, the depression screening was negative, and he had 
a GAF of 60.  In August 2000, it was noted the veteran felt 
better after taking Paxil.  In January 2001, the depression 
screening was negative, and it was noted that he was anxious 
but oriented to person, place and time.  In June 2001, he 
said he was excellent spirits, his depression screening was 
negative, and his GAF was 80.  In October 2001, he said he 
was doing well and had no complaints.  His GAF was 80.  In 
December 2001, one of his answers on the depression screening 
was positive.

Private medical records from the Lahey Clinic from June 2000 
through August 2002, indicate the veteran was treated for 
various unrelated conditions including sleep apnea, 
degenerative disc disease and diabetes.  It was generally 
noted he was alert and oriented to person, place and time.

A report of a February 2002 VA psychological examination 
indicates the veteran's primary complaint was that he had 
trouble sleeping.  He stated he was incarcerated for 3 years 
and had to pay $225,000 in retribution for filing a false 
claim.  He also said that aside from working at the Post 
Office, he had a second job as a leather worker.

Upon objective clinical observation, the examiner noted:

At this time, he is not experiencing impairment 
in thought processes or communication; delusions 
or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living; disorientation to 
time or place; or memory loss for names of close 
relatives, his own occupation, or own name.  He 
does have a history of two divorces and some 
difficulty at work, as well as needing to be 
hospitalized in the service for his psychological 
difficulties.

He was diagnosed with generalized anxiety disorder (Axis I), 
sleep apnea (Axis III), and had a GAF score of 50 (Axis V) - 
indicating chronic moderate symptoms with mild impairment and 
social and occupational functioning.

VAOPT records from March 2003 through March 2004 indicate 
that over the course of treatment, the veteran was fully 
oriented, had negative depression screenings and GAF scores 
of 60.  In July 2003, he reported that he was in prison for 3 
years because he retired on disability from the Post Office, 
received disability benefits, but secretly worked.  He 
indicated he had to pay back $200,000.

A report of a May 2004 psychological examination indicates 
the veteran had difficulty sleeping because of anxiety and 
sleep apnea.  He felt isolated and experienced stress from 
his divorce.

The examiner's objective findings were as follows:

[The veteran] presented with clean and adequately 
dress and groomed appearance.  Speech was normal 
tone, normal rate, and flow was coherent.  There 
was no impairment of thought process or 
communication.  There were no delusions, 
hallucinations, or other psychotic symptoms.  
There were no inappropriate behaviors cited.  He 
denied suicidal or homicidal thoughts.  There is 
no inability to maintain minimal personal hygiene 
and other basic activities of daily living.  He 
did not report major problems with memory loss.  
He did not report symptoms of obsessive or 
ritualistic behavior or panic attacks.  He stated 
that he feels depressed, irritable, and anxious 
at times.  He feels able to control his temper.  
He reported that his sleep is disturbed, but he 
is able to get some sleep with Valium.  Insight 
and judgment appeared intact.

The examiner further noted:

He requires ongoing mental health treatment and 
medication and does have history of some 
impairment in social and occupational functioning 
related to his psychological symptoms.  At this 
time he himself reported that he feels he would 
be able to manage a job that has minimal amount 
of stress.  Based on his psychiatric condition 
alone it is this writer's opinion that he would 
be limited in what he would be able to do but 
would not technically be unemployable at this 
time.

He was diagnosed with generalized anxiety disorder (Axis I), 
sleep apnea (Axis III), and had a GAF score of 50.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A generalized anxiety disorder is rated under the new General 
Rating Formula for Mental Disorders under DC 9400 as follows:

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2003).

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.



A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

If VA cannot differentiate the extent of symptoms that are 
attributable to the condition at issue, from those that are 
not, then VA effectively must presume that all of the 
symptoms are at least partially attributable to service-
related causes.  
See, Mittleider v. West, 11 Vet. App. 181, 182 (1998).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2003).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

1.  Increased Rating for an Anxiety Disorder

The veteran's service-connected anxiety disorder is current 
rated at 70 percent under 38 C.F.R. § 4.130, DC 9400 (2003).  
As discussed earlier, in order to warrant a 100 percent 
rating, he would have to have total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  He did not exhibit any of these symptoms during 
his January 2004 psychological examination.  He said he felt 
depressed, irritable, and anxious at times.  While the VA 
examiner noted a history of "some" impairment in social and 
occupational functioning, the veteran's symptoms are best 
characterized as, at most, moderate with mild impairment - 
far less than the total occupational and social impairment 
required for a 100 percent rating.  

Furthermore, the veteran himself stated he felt able to 
manage a job that had a minimal amount of stress, and the VA 
examiner agreed that the veteran was not technically 
unemployable.  Thus, a 100 percent rating is clearly not in 
order, as even the veteran has all but acknowledged he does 
not satisfy the requirements for a rating at this maximum 
possible level.

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
He has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

2.  TDIU

In 1993, the veteran was convicted of filing a false claim 
with the government.  He continued to unlawfully collect 
disability benefits after his retirement from the Post Office 
even though he was employed.  According to his own account, 
he was sentenced to 3 years in prison and ordered to pay over 
$200,000 in restitution.  Obviously, this brings into 
question his credibility in filing this claim for a TDIU, 
as this type of claim also presumes he is incapable of 
securing and maintaining substantially gainful employment.  
Especially since he testified under oath before a Board 
panel, in 1982, that he had not worked since his retirement 
from the Post Office.  By his own admission during a July 
2003 VAOPT examination, this earlier statement was untrue.  

Moreover, while incarcerated for filing a false claim with 
the government, the veteran continued to receive compensation 
from VA for his anxiety disorder at a 70 percent rate even 
though he was only entitled to a 10 percent rating by law.  
See 38 C.F.R. § 3.665 (2003).  Thus, VA overpaid him almost 
$18,000 in benefits.  Several years after he was released, VA 
was informed about his incarceration and sought restitution.  
But VA, upon his request, generously waived this 
indebtedness.

Now the veteran files this claim for a TDIU.  Setting aside 
for the moment the issue of his credibility, or rather lack 
thereof, the essential question remains whether he is unable 
to secure or retain employment due to his anxiety disorder.  
The May 2004 VA psychologist found that the veteran was not 
technically unemployable due to this condition, and the 
veteran himself stated he thought he could maintain 
employment - albeit with certain limitations.  This is also 
consistent with the relatively moderate symptoms and mild 
impairment exhibited at the May 2004 VA psychological 
examination.  Accordingly, the Board finds that a TDIU is not 
warranted.

For these reasons, the claims for a rating higher than 70 
percent for an anxiety disorder, and for a TDIU, must be 
denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102 (2003); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for a rating higher than 70 percent for an anxiety 
disorder is denied.

The claim for a TDIU is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



